On consideration of petition for rehearing, it is found that there is some confusion in the minds of counsel as to the proper interpretation of our opinion filed herein May 26, 1938.
It is clear to us that a proper construction of that opinion leads to the conclusion that petitioner is entitled to be reimbursed in an amount equal to the amount ($600.00) expended and budgeted for office expense in the year 1936 and to be paid his salary for 1937 under the provisions of the general statutes. Such is our construction.
So the petition for rehearing is denied and peremptory writ shall issue.
  WHITFIELD, TERRELL, BROWN, BUFORD, and CHAPMAN, J.J., concur. *Page 602